Title: Arthur Lee to Franklin and Silas Deane, 15 February 1778
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Gentlemen,
Challiot Feby. 15th 1778
The Answer with which you honord me, this day, to my Letter of yesterday, in which I desird to know whether the public Dispatches were to be sent away without any consultation on their Contents, informs me “that you are and were ready to consult with me, whenever I please upon any circumstance relative to sending away the Dispatches that I may think necessary to be jointly considerd.”
At our last meeting it was agreed, that the having the Treaties copied, and the preparing a general Letter should be left to Dr. Franklin. I trusted that, according to all rules of doing business, I shoud have been informd when these things were ready for our consideration. Instead of that, you did me the favor to inform me, that you proposd to send the Dispatches away on monday. Letters have been receivd relative to this business and not communicated to me. They have been acted upon without consulting me. I have before complaind of similar conduct on the part of Mr. Deane. It is true that Dr. Franklin meeting me at a private House had the goodness to inform me, that such things had been done, not that they were to be consulted on.
Is there, Gentlemen, any public utility to be derivd from a conduct, which sets me in the light of an incapable or a suspected person, and annuls the appointment of Congress? If there were I shoud submit to it without reluctance.
I have always attended your summons, your time, and your place, which has never been my house, to do public business. I shall do it again to-morrow. In the mean time, I shall submit to you my opinion that the Treaties when copied shoud be compared by all the Commissioners together, authenticated by them, and enclosd under their seals. In the public Dispatches I have several things of importance, in my judgment, to propose.

To send the Dispatches away without any consultation upon them with all the Commissioners appears to me so very extraordinary, that I must suppose they are to be the subject of to-morrows consideration.
I have already done what Dr. Franklin desires. I have the honor to be with the greatest respect Gentlemen Your most Obedient Humble Servant
Arthur Lee

I this moment receivd a Letter from Nantes which informs me that a vessel arrivd there the sixth[?] [which?] saild from Salem [on?] the 6th. of Jany. [and?] gives an account that every thing was going on exceedingly well.

 
Addressed: To the Honble Benjn. Franklin & / Silas Deane Esqrs / Passi
Notation: A Lee to BF. and SD. Feb. 15. 1778.
